362 U.S. 608 (1960)
McMORRAN, SUPERINTENDENT OF PUBLIC WORKS OF NEW YORK,
v.
TUSCARORA NATION OF INDIANS, ALSO KNOWN AS TUSCARORA INDIAN NATION.
No. 4.
Supreme Court of United States.
Decided May 16, 1960.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Louis J. Lefkowitz, Attorney General of New York, Paxton Blair, Solicitor General, and Julius L. Sackman for appellant.
Arthur Lazarus, Jr. and Eugene Gressman for appellee.
Thomas F. Moore, Jr. for the Power Authority of the State of New York, as amicus curiae.
PER CURIAM.
Upon the suggestion of mootness, the judgment of the Court of Appeals is vacated and the case is remanded to the District Court with instructions to dismiss the complaint as moot.